The opinion of the court was delivered by
Garrison, J.
This appeal is from the decree of the chancellor confirming a sale under proceedings to foreclose a mortgage. The mortgaged *386premises were bought iu by the mortgagee for the sum of $10,041.06, the balance due on her decree. The attention of this court is arrested by two circumstances — -first, that the mortgagor actually paid in cash the sum of $4,698 in fruitless endeavors to save her property; and second, that some proof is offered that but for a misapprehension as to the time of sale a purchaser who was willing to give $25,000 for the property could have been had. In view of these circumstances, our order is that the decree of the chancellor be' affirmed, unless within thirty days after the remission of this record to the court of chancery a prospective purchaser enter into bond with security satisfactory to the chancellor that in the event of a resale the sum of $25,000 will be bid for the mortgaged premises, in which case a resale of the premises shall be directed by the chancellor.
This order is made without costs.
For affirmance — The Chief-Justice, Garrison, Gummere, Ludlow, Mague, Van Syokel, Bogert, Brown — 8.
For reversed — -Lippincott, Sims, Talman — 3.